Stefano, Judith, and Melita Picciotto appeal from judgments entered by a single justice of this court denying their petitions for relief in the nature of certiorari, G. L. c. 249, § 4. We affirm.
In 2008, the Appeals Court decided an appeal adversely to the Picciottos. See Zabin v. Picciotto, 73 Mass. App. Ct. 141 (2008). The Picciottos filed petitions for rehearing and moved that the Appeals Court “correct the record,” to no avail. They also twice applied for further appellate review, which this court denied. See Zabin v. Picciotto, 453 Mass. 1105 (2009); Zabin v. Picciotto, 453 Mass. 1103 (2009). Thereafter, the Picciottos jointly filed three petitions in the county court challenging the Appeals Court’s decision in various respects. Common to all three petitions was their request that a single justice of this court order the Appeals Court “to correct [its] misunderstanding of the factual record in their decision” and to decide the appeal “on the factual record that was actually before [it].” The Picciottos moved for summary judgment on their petitions and requested a hearing. The single justice denied the petitions without a hearing.
We agree with the single justice that the Picciottos were not entitled to relief pursuant to G. L. c. 249, § 4, because they could adequately obtain review of their claims through other available paths: petitions for rehearing and applications for further appellate review. See Genninger v. Commissioner of Correction, 419 Mass. 1009, 1010 (1995). The Picciottos in fact pursued those paths, albeit unsuccessfully. That those paths were unfruitful did not entitle them to relief in the nature of certiorari. See G. L. c. 249, § 4 (certiorari relief designed to correct errors “not otherwise reviewable by motion or by appeal”); Picciotto v. Superior Court Dep’t of the Trial Court, 437 Mass. 1019, 1020 (2002), quoting G. L. c. 249, § 4 (“certiorari does not provide an additional or alternative avenue of appellate review . . . [its] purpose is to correct errors that ‘are not otherwise reviewable by motion or by appeal’ ”). The single justice thus neither abused his discretion nor otherwise erred in denying the petitions without a hearing.2

Judgments affirmed.


The single justice whose decisions are the subject of these appeals has joined the quorum in these cases because, three other Justices having recused themselves, his participation was necessary to secure a quorum. See Mass. R. A. P. 24 (b), 365 Mass. 872 (1974).